                     Case 2:18-cv-01246-WBS-AC Document 14 Filed 03/31/20 Page 1 of 2

       RANDY J. RISNER
       1
       Interim City Attorney, SBN 172552
     2 CITY OF VALLEJO,City Hall
       555 Santa Clara Street, 3`d Floor
     3 Vallejo, CA 94590
     4 Tel: (707)648-4545
       Fax: (707)648-4687
     5
     6
             P ORTER      ~ S C O T T
     7       A PROFESSIONAL CORPORATION
             John R. Whitefleet, SBN 213301
     8       350 University Ave., Suite 200
             Sacramento, California 95825
     9       TEL: 916.929.1481
             FAX: 916.927.3706
  10
 11          Attorneys for Defendants CITY OF VALLEJO,ANDREW
                                                                                     BIDOU,JARRETT TONN
 12
                                                UNITED STATES DISTRICT COURT
 13
                                               EASTERN DISTRICT OF CALIFORNIA
 14
 15         ROBERT STRONG,                                                 Case No.: 2:18-CV-01246-WBS-AC
 16                           Plaintiff,                                   DEFENDANTS' NOTICE AND MOTION
 17                                                                        FOR SUMMARY JUDGMENT
                    vs.
 18                                                                        Date: June 1, 2020
    CITY OF VALLEJO, JARRETT TONN;                                         Time: 1:30 p.m.
[Ll ANDREW BIDO
                  U, and DOE VALLEJO                                       Courtroom: 5, 14~` Floor
20  POLI CE OFFICER,

21                           Defendants.
22
23
                    TO PLAINTIFF AND HIS ATTORNEYS OF RECORD
24                                                                                           S:
                   NOTICE IS HEREBY GIVEN that on June 1, 2020 or
25                                                                                     soon thereafter as the matter can be heard
           in Courtroom 5, Defendants ) CITY OF VALLEJO and JARR
26                                                                  ETT TONN will, and hereby does, move
           for an order granting its summary judgment pursuant
27                                                             to Federal Rule of Civil Procedure 56 on the
           following grounds:
►~:~
           ' Counsel for Plaintiff represented Andrew Bidou would be
                                                                       dismissed and therefore the notice is not filed on his behalf
           {02185642.DOCX}                                                                                                          .
                                                                       1

                                  DEFENDANTS' NOTICE AND MOTION FOR SUMM
                                                                         ARY                       JUDGMENT
                   Case 2:18-cv-01246-WBS-AC Document 14 Filed 03/31/20 Page 2 of 2


                      1.     Plaintiff cannot establish his federal and
                                                                        state law claims arising from his detentio
                                                                                                                   n
      2      during the traffic stop, and/or his subsequent
                                                            arrest;
                    2.      Plaintiff cannot establish his federal and state
                                                                             law claims arising from the use of force
      4      during the detention during the traffic stop;
      5             3.     The officer is entitled to qualified immu
                                                                     nity regarding the underlying claimed
     6     constitutional violations;
     7             4.      Plaintiff cannot establish apolicy/practice as
                                                                            a basis for Monell liability; and
     8             5.      Plaintiff cannot establish the state law clai
                                                                         m for intentional infliction of emotional
     9    distress;
 10                6.      Plaintiff cannot establish the intent to violate
                                                                            a constitutional right to sustain a Bane Aci
 11       claim.
 12         This Motion will be based on this Notice of
                                                                Motion, the Separate Statement of Undisput
                                                                                                           ed
  13 Material Facts, the Memorandu
                                       m of Points and Authorities, Declaration an
                                                                                      d Exhibits thereto, the
 14 pleadings and records on file in
                                        this matter, and on any evidence, including
                                                                                       oral and documentary
 15 evidence, that may be presented at
                                         any later point including the hearing on the moti
                                                                                           on. Although not
 16 required, the parties met and conferre
                                          d prior to the filing of this motion.
 17
 18       Dated: March 31,2020
                                                                PORTER SCOTT
 19                                                             A PROFESSIONAL CORPORATION
20                                                              By /s/ John R. Whitefleet
21                                                                    John R. Whitefleet
                                                                      Attorneys for Defendants
22
23
24
25
26
27
28

      {021
                                                            2
                             DEFENDANTS' NOTICE AND MOTION FOR SUMMAR
                                                                                    Y JUDGMENT
